DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to the amendment received on 5/18/2020 and 7/28/2021.
Claim 9 was amended.
Claims 1-8, 19 and 20 were previously withdrawn.
Claims 1-13, 15, 19 and 20 are pending.
Claims 9-13 and 15 were examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

According to MPEP 2106 II, It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 C establishes that the subject matter of a properly construed claim to send a trust list”; “request… to authorize placement of a hold...”; “using the cryptographic public keys of the member nodes to determine that the signed statements comprise cryptographic signatures created with cryptographic private keys of the member nodes...”, statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. With respect to claim 9, the claim recites certain language directed to non-functional descriptive material. Claim 9 recites “wherein the authorization comprises a message signed with a private key corresponding to a public key of the first resource pool”; “an indication that the temporary consensus network has approved the transfer”; “signed statements… that the temporary consensus network approved the transfer”. However, the language refers only to describing the data contents of the “authorization”, “indication” and “statements”, which represents non-functional descriptive material. “The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. “(See MPEP 2111.05). Claim 9 is a method claim and recites “the initiator computing device has initiated the transfer...”; “an indication that the transfer has been approved...”; “wherein member nodes of the temporary consensus network are nodes which are common to trust lists from systems in a transfer chain, wherein the include the trust list sent to the initiator computing device...”; “ that the temporary consensus network approved the transfer using the cryptographic public keys of the member nodes...”  language directed to not positively recited method steps. See MPEP 2111.04. Since claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception), this language is identified in italics below. 
In the instant case, claims 9-13 and 15 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
a. “receiving a request for a trust list from an initiator computing device of a transfer, wherein the initiator computing device has initiated the transfer”;b. “sending either a trust list to the initiator computing device or an instruction to a resource tracking system to send a trust list to the initiator computing device”;c. “receiving a request from the initiator computing device to authorize placement of a hold on a first quantity of a first resource type in a first resource pool on a blockchain ledger”;d. “sending an authorization allowing the placement of the hold on the first quantity of the first resource type in the first resource pool, wherein the authorization comprises a message signed with a private key corresponding to a public key of the first resource pool, wherein a condition of the hold is a receiving of an indication that the transfer has been approved by a temporary consensus network, wherein member nodes of the temporary consensus network are nodes which are common to trust lists from systems in a transfer chain, wherein the trust lists include the trust list sent to the initiator computing device”;e. “sending an acknowledgement to the initiator computing device of participation in the transfer”;f. “receiving from the initiator computing device a message comprising an indication that the temporary consensus network has approved the transfer, wherein the indication comprises signed statements from a threshold number of the member nodes that the temporary consensus network approved the transfer; and”;g. “verifying the signed statements from the threshold number of the member nodes that the temporary consensus network approved the transfer using the cryptographic public keys of the member nodes to determine that the signed statements comprise cryptographic signatures created with cryptographic private keys of the member nodes.  ”
Therefore, the portions highlighted in bold above recite creating a contractual relationship by receiving and transmitting data, which is an abstract idea grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of escrowing, i.e. placing holds until conditions are met; and the commercial or legal interaction of processing information 

Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: blockchain ledger; temporary consensus network. Merely using the data processing apparatus recited in the preamble interacting with an initiator computing device only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 
h) further comprising: responsive to receiving the message comprising the indication that the temporary consensus network has approved the transfer, sending an instruction to execute a transfer of a second quantity of a second resource type from a second resource pool to a third resource pool. i) further comprising sending the message comprising the indication that the temporary consensus network has approved the transfer to release a hold on a second quantity of the second resource type. j) further comprising before receiving the request for the trust list, receiving a proposed transfer comprising a source transfer and a destination transfer. k) wherein the temporary consensus network comprises a plurality of member nodes. 
With respect to claim 13, the claim further recites item k) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the consensus network "comprises". Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 15, the claim further recites item l) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the threshold number of member nodes "is". Those statements are insufficient to significantly alter the eligibility analysis.

Therefore, dependent claims 13 and 15, which represent additional language k) and l) above do not alter the analysis provided with respect to independent claim 9. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.
With respect to claim 10, the claim recites item h) above, which represent the additional elements/functions of sending an instruction. This language further elaborates 

With respect to claim 11, the claim recites item i) above, which represent the additional elements/functions of sending a message. This language further elaborates in the abstract idea of creating a contractual relationship by receiving and transmitting data identified above with respect to the independent claim 9. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 12, the claim recites item j) above, which represent the additional elements/functions of receiving a proposed transfer. This language further elaborates in the abstract idea of creating a contractual relationship by receiving and 

Therefore, while dependent claims 10, 11, 12, which represent additional language h), i), j), slightly modify the analysis provided with respect to independent claim 9, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 9 recites “receiving from the initiator computing device a message comprising an indication that the temporary consensus network has approved the transfer, wherein the indication comprises signed statements from a threshold number of the member nodes that the temporary consensus network approved the transfer; and verifying the signed statements from the threshold number of the member nodes that the temporary consensus network approved the transfer using the cryptographic public keys of the member nodes to determine that the signed statements comprise cryptographic signatures created with cryptographic private keys of the member nodes.” The specification as filed recites, inter alia:
“[213] At step 2107, the initiator may provide proof that all of the stakeholders have held the resources to be used in the transfer to the member nodes of the temporary consensus network. The proof may be, for example, signed receipts, such as prepared transfer receipts, from the stakeholder systems or from the resource tracking computing devices on which the resources were held, such as, for example, prepared transfer receipts. The proof may also be, for example, a receipt from a receiver or system to whom the receiver has delegated responsibility, such as a signed message including pre-agreed upon contents sent to the initiator when the last intermediary in the transfer chain sent a prepared transfer receipt to the receiver. 
[214] At step 2108, the member nodes may agree that the transfer is successful. This may approve the transfer. The member nodes of the temporary consensus network may determine, based on the holding of the resources and any other suitable criteria, that the transfer is successful and approve the transfer. For example, if all of the resources needed for the transfer are provably held with the condition of the holds being the decision of the temporary consensus network, then the transfer may be successful, as every stakeholder in the transaction may receive the appropriate resources once the temporary consensus network signals that the holds can be released, allowing resources to be transferred on each resource tracking computing device in the transfer chain. The proof that the resources are held may be prepared transfer receipts. The prepared transfer receipts may be timestamped, and may need to have been prepared before some deadline or timeout for the transfer expires for the transfer to be approved by the temporary consensus network. The proof may also be the receipt from the receiver or system of the party to whom the receiver delegated responsibility. Such a receipt may not include any details of the transfer itself, and the member nodes may consider the existence of the receipt as proof that the appropriate holds have been placed for the transfer to complete successfully. If the temporary consensus network does not agree that the transfer was successful, disapproving the transfer, for example, due to a late, missing, forged, or otherwise untrustworthy prepared transfer receipt or receipt from the receiver, the transaction will timeout and be aborted, as in step 2113.
[215] At step 2109, the initiator may request a cryptographically signed statement regarding the outcome of the decision-making of the temporary consensus network from each of the member nodes.
[216] At step 2110, the initiator may receive some minimum number of cryptographically signed statements regarding the outcome of the decision-making of the temporary consensus network from the member nodes. The minimum number may be 1/3 of the number of member nodes in the temporary consensus network. If a receipt from the receiver was submitted to the member nodes, the cryptographically signed statement may be the receipt from the receiver, over signed by the member nodes and timestamped with the time at which the member nodes received the receipt.
[217] At step 2111, the minimum number, or more, of the cryptographically signed statements regarding the outcome of the decision-making of the temporary consensus network from the member nodes may be presented to the stakeholder systems by the initiator. The cryptographically signed statements may be proof to the stakeholder systems that the transfer is successful and has been approved, and the conditions on the held resources in the transfer chain have been fulfilled by agreement of the temporary consensus network.
[218] At step 2112, the stakeholders may execute, or commit, the transfer. The stakeholder systems may issue any necessary instructions to any resource tracking computing devices in the transfer chain. The resource tracking computing devices may release the held resources based on the decision of the temporary consensus network, and each resource tracking computing device may execute the appropriate transfer of the now released resources between resource pool on the resource tracking computing device, resulting in an overall transfer of resources from the sending party to the receiving party and, in the case of a loop transfer chain, back to the sending party, completing the transfer. ”
Therefore, as the specification as filed does not recite how the message, received from the initiator, comprising an indication that comprises signed statements is verified by the receiving entity "using the cryptographic public keys of the member nodes". In other words, while the claims require verifying statements comprised in an "indication" comprised by a received message, the specification as filed recite that "The cryptographically signed statements may be proof to the stakeholder systems that the the sender of a message. In other words, even if this procedure could be incorporated in the embodiment of Fig. 21, this would be the equivalent of verifying the signature of the initiator and not "the signed statements from the threshold number of the member nodes". The language in the claims would require the receiver of the message to perform a verification step in which statements comprised in a message received from the initiator are verified with public keys of nodes that signed such statements. For this verification step the verifier would need to be in possession of the public keys of the member nodes that signed the statements comprised in the message received from the initiator computing device. The specification as filed does not recite in which manner this verification step is performed, therefore the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 10-13 and 15 are also rejected since they depend on claim 9.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites “the member nodes” in line 24. There is insufficient antecedent basis for this language in the claim since it is unclear which “member nodes of the temporary consensus network; threshold number of the member nodes” the claim is referring to (Claim 9 introduces “member nodes of the temporary consensus network; threshold number of the member nodes” more than once, in lines 13 and 19). See MPEP 2173.05(e): “… if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended”. Specifically, the language allows for two plausible interpretations, in one, the verification is performed on the statements that the temporary consensus network approved the transfer using keys of all member nodes. A second interpretation would be that the term "the member nodes" refers to the "threshold number of the member nodes, in which the verification involves verifying those signatures and not the contents of the statements. While the language "to determine..." represents intended use language and carries no patentable weight, the language would still not resolve this duality as it is not clear whether the "cryptographic signatures" are part of the "signed statements" or are the signatures used for signing statements..  Dependent claims 10-13 and 15 are also rejected since they depend on claim 9.

Claim 9 recites “verifying the signed statements from the threshold number of the member nodes that the temporary consensus network approved the transfer using the cryptographic public keys of the member nodes to determine that the signed statements comprise cryptographic signatures created with cryptographic private keys of the member nodes”. This language is unclear as it is unclear whether the statements comprise signatures created by the "threshold number of the member nodes" or whether the signed statements, "from the threshold number of the member nodes" comprise signatures created with keys of (all) member nodes of the temporary consensus network. This duality renders the scope of the claim unclear. Dependent claims 10-13 and 15 are also rejected since they depend on claim 9.

Claim 9 recites: “verifying the signed statements from the threshold number of the member nodes that the temporary consensus network approved the transfer using the cryptographic public keys of the member nodes to determine that the signed statements comprise cryptographic signatures created with cryptographic private keys of the member nodes.” It is unclear by the claim language whether the language “using the cryptographic public keys…” refers to “verifying” (i.e. “verifying… statements… using the cryptographic public keys of the member nodes…”), or whether it carries no patentable weight as it merely describes the manner in which the temporary consensus network approved the transfer” (i.e. “that the… network… approved the transfer using the cryptographic public keys of the member nodes… (i.e. the "verifying" step is not necessarily performed "using… keys…")”). Therefore, the scope of the step of 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2016/0260169 A1) in view of Degenaro et al. (US 2004/0162943 A1).


receiving a request for a trust list from an initiator computing device of a transfer, wherein the initiator computing device has initiated the transfer; (see Fig. 3, Ledger Administration Server 310 updates KYC status database 322 at predetermined times by querying KYC validation server 360, paragraphs [0043], [0044] and [0048]; Fig. 4, KYC validator table 440 and paragraphs [0055] and [0056]); 
sending… a trust list to the initiator computing device... (see Fig. 3, Ledger Administration Server 310 updates KYC status database 322 at predetermined times by querying KYC validation server 360, paragraphs [0043], [0044] and [0048]; Fig. 4, KYC validator table 440 and paragraphs [0055] and [0056]); 
receiving a request from the initiator computing device to authorize placement of a hold on a first quantity of a first resource type in a first resource pool on a blockchain ledger (see Fig. 3, asset validation server 330, pending balance database 337, reserved balance database 338 and paragraphs [0049]-[0052]); 
sending an authorization allowing the placement of the hold on the first quantity of the first resource type in the first resource pool, wherein the authorization comprises a message signed with a private key corresponding to a public key of the first resource pool, wherein a condition of the hold is a receiving of an indication that the transfer has been approved by a temporary consensus network, wherein member nodes of the temporary consensus network are nodes 
sending an acknowledgement to the initiator computing device of participation in the transfer (see Fig. 5, asset validation servers sign the transaction and forward it to ledger administration server 310, paragraph [0064]); 
receiving from the initiator computing device a message comprising an indication that the temporary consensus network has approved the transfer, wherein the indication comprises signed statements from a threshold number of the member nodes that the temporary consensus network approved the transfer; and  (see Fig. 5, step 526, paragraphs [0065]-[0068]); and
verifying the signed statements from the threshold number of the member nodes that the temporary consensus network approved the transfer using the cryptographic public keys of the member nodes to determine that the signed statements comprise cryptographic signatures created with cryptographic private keys of the member nodes (see Fig. 6, authenticating a transaction, paragraphs [0069]-[0072]; Fig. 7, step 712 and paragraph [0076]). 

Although Arnold et al. disclose providing swift and assured completion of transactions and audit capability for regulators (see abstract), Arnold et al. do not 

However, Degenaro et al. disclose a method (System And Method For Managing Cachable Entities) comprising:  
sending…. an instruction to a resource tracking system to send a trust list to the initiator computing device (instead of sending a  trust list to the initiator device - alternative language "or") (see Fig. 2, steps 206 and 208, paragraphs [0036] and [0037]); 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the delegation of query result requests to an underlying object query service as disclosed by Degenaro et al. in the method of Arnold et al., the motivation being to keeping the cache information updated by automatically maintaining and updating the cache content in the data processing system of Arnold (see Degenaro et al., paragraphs [0006] and [0015]).

With respect to claim 10, the combination of Arnold et al. and Degenaro et al. teaches all the subject matter of the method as described above with respect to claim 9. Furthermore, Arnold et al. disclose a method further comprising: responsive to receiving the message comprising the indication that the temporary consensus network has approved the transfer, sending an instruction to execute a transfer of a second quantity 

With respect to claim 11, the combination of Arnold et al. and Degenaro et al. teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Arnold et al. disclose a method further comprising sending the message comprising the indication that the temporary consensus network has approved the transfer to release a hold on a second quantity of the second resource type (see Fig. 7, forward transaction to Asset Validation server 706 (i.e. to release shadow balance in Euros), step 710 and paragraphs [0081] and [0082]). 

With respect to claim 12, the combination of Arnold et al. and Degenaro et al. teaches all the subject matter of the method as described above with respect to claim 9. Furthermore, Arnold et al. disclose a method further comprising before receiving the request for the trust list, receiving a proposed transfer comprising a source transfer and a destination transfer (see Fig. 5, receive transaction requests, i.e. foreign exchange transactions, step 504 and paragraphs [0059] and [0060] before periodic update of KYC status database 322, paragraph [0048]). 

With respect to claim 13, the combination of Arnold et al. and Degenaro et al. teaches all the subject matter of the method as described above with respect to claim 9. 

With respect to claim 15, the combination of Arnold et al. and Degenaro et al. teaches all the subject matter of the method as described above with respect to claim 9. Furthermore, Arnold et al. disclose a method wherein the threshold number of member nodes is 1/3 of a number of member nodes (see at least a certain fraction of the data messages received from the asset validation servers approves the new ledger, which includes the fraction 1/3 of the servers, paragraph [0066]). 

Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 8 and 9, filed on 5/18/2020 and 7/28/2021), with respect to the rejection of claims 9-13 and 15 under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. With respect to step 2A prong two certain features of claim 9 “are part of the practical application temporary consensus networks in transfers.”, namely the steps of “receiving… message comprising indication…” and “verifying signed statements…”   in claim 9, Applicant asserts “ These features are part of the practical application temporary consensus networks in transfers.”. Examiner respectfully disagrees. It appears Applicant attempts to incorporate certain structural characteristics of a network recited in the method claim as corresponding to the practical application. However, 

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, pages 9-11, filed on 5/18/2020 and 7/28/2021), with respect to the rejection of claims 9-13 and 15 under 35 USC § 112(b) have been fully considered. With respect to rejections with respect to the language "temporary consensus network" and "member nodes" in claim 9, Examiner finds Applicant's arguments persuasive, therefore the rejection was withdrawn.  However, upon further consideration, new grounds of rejection under 35 USC § 112(b) were made for claims 9-13 and 15 in view of the amended language.

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 11-14, filed on 5/18/2020 and 7/28/2021), with respect to the rejection of claims 9-13 and 15 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Literature
Hernandez Encinas et al. (US 2014/0164765 A1) disclose procedure for a multiple digital signature, including a verifier receives the message and the multiple signature calculated by the group of signers and performing the verification of the multiple signature by checking each one of the partial signatures of the group of signers.
 Yang et al. (US 2015/0287026 A1) disclose data analytic and security mechanism for implementing a hot wallet service, including verifying the cryptographic signatures utilizing public keys corresponding to the private keys; determining that a number of the cryptographic signatures received for the cryptocurrency transaction meets a sufficiency threshold; signing a transaction broadcast message with one or more cryptocurrency private keys corresponding to one or more public cryptocurrency addresses that fund the cryptocurrency 
Maim (US 2017/0091750 A1) discloses transactional system with peer-to-peer distributed architecture for exchanging units of account, including verifying that all the inputs of the generated transaction contain (in their respective scripts) the same contract as well as a signature (or multisignature) by the community of the invocation context provided.

Foreign Patent Literature
 Middleton et al. (WO 2015171580 A1) disclose devices, systems, and methods for facilitating low trust and zero trust value transfers, including a facilitator validating aspects of a complete refund transaction record, including whether the record was signed by parties.

Non-Patent Literature
Wu et al. (NPL 1996) disclose two ID-based multisignature protocols for sequential and broadcasting signatures, including verifying multisignatures with respect to all preceding signers.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685